Citation Nr: 1716166	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease, cervical spine (neck disability).

2. Entitlement to service connection for low back disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the RO denied service connection for a low back disability.  The Veteran submitted a claim to "reopen" in August 2009, along with additional evidence regarding his in-service motorcycle accident with notations of treatment in the general surgery department to multiple traumas.  The evidence received in August 2009 raised a likelihood of substantiating the claim and was within one year from the initial denial of service connection for the low back.  As a result, the prior denial did not become final and the claim remained pending.  See  38 U.S.C.A. § 5108 (West 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (2016). 

In June 2010, the RO also denied service connection for degenerative joint disease, cervical spine (neck disability).

In April 2015, the Board remanded these matters for additional development.

The Veteran was previously represented by Disabled American Veterans.  The record shows that in July 2013 the Veteran executed a new VA Form 21-22 in favor The American Legion.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  A chronic neck disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the diagnosed neck disability weighs against the claim.  Arthritis was not manifest to a compensable degree within one year of separation from service.

2.  A chronic low back disability was not shown in active service or for many years thereafter, and the only medical opinion evidence to address the etiology of the diagnosed low back disability weighs against the claim.  Arthritis was not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a degenerative lumbar spondylosis, cervical spine disability, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for low back disability, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated June 2008, October 2009 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), private treatment records, and lay statements from the Veteran and buddies.  Pursuant to the Board's April 2015 remand instructions, the RO requested records from the Navy Regional Medical Center (MC) in Jacksonville, Florida.  In a May 2015 written response, the Navy Regional MC advised that the Veteran's records were retired and could be requested from the National Personnel Records Center and that there system did not reflect any records for this Veteran.  As all records for the Veteran have been requested and obtained from the NPRC, the Board finds that an additional remand to request records from the NPRC would be serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was afforded a VA compensation and pension examination in April 2010 and a VA medical opinion was obtained in June 2015.  The Board finds that the examination reports and medical opinion reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


Factual Background

The Veteran's service treatment records (STRs) note that the Veteran was involved in a motorcycle accident in November 1979.  The Veteran was originally admitted to the General Surgery Service due to multiple traumas. Because of a microscopic hematuria, the patient was transferred to the urology service.  Physical findings were essentially negative except for a mild abrasion of the forehead.  In December 1979, the Veteran was asymptomatic and he was discharged. 

The Veteran's June 1982 separation examination is silent for a diagnosis of or treatment for any chronic cervical spine disability or chronic thoracolumbar spine disability.  Musculoskeletal spinal examination performed on that date was documented as normal.

Treatment records in April 2008 note complaints of back pain for "the last 10 years, intermittent."  The Veteran stated he was involved in accident while in service in 1979.  A May 2008 treatment note listed complaints of back pain for the last 10 years intermittent precipitated with prolonged walking, sitting, bending.  The Veteran could not lift and an x-ray of the lumbar spine from April 2008 showed degenerative changes. 

January 2009 records note complaints of back pain after his motorcycle accident in-service.  In February 2009 treatment records, he reported having left shoulder pain for approximately 15 years.  He believed the pain is the result his motorcycle accident during which he landed on his left shoulder.  During his physical examination, back spasms were noted during elevation limiting range of motion.  Subsequent records from February 2009 note that the Veteran complained of left shoulder pain and also low back pain.  He was measured for a back brace and given instructions on care and use.  He stated the onset of his low back pain was in the 1980s, constant, and achy. 

A March 2009 note in the Veteran's private treatment records stated that the initial consultation in February 2009 was for left shoulder pain, but the patient insisted it was a low back evaluation as well.  Additionally, x-rays assessed in March 2009 note degenerative disc disease of the cervical spine. 

An April 2009 MRI report noted reversal of the upper cervical lordosis, disc bulge indent the anterior thecal sac neural foramina are narrowed on right at C2-3, loss of disc hydration and HNP indents the anterior thecal sac with cord deformity at C3-4, focal herniation indents the anterior thecal sac with cord deformity at C4-5, and loss of disc hydrations and HNP indents the left anterior thecal sac narrowing the left lateral recess with cord deformity.  The MRI report also noted facet anthropathy at L2-3 and L3-4, loss of disc height and hydration with focal HNP indenting thecal sac in combination with hypertrophy of facets producing moderate central and bilateral recess stenosis and bilateral neural foraminal stenosis at L4-5, and grade 1 posterolisthesis of L5 on S1 with loss of disc hydration and disc bulge incompletely effaces ventral epidural fat.  Posterolateral disc bulge in combination with facet arthropathy produces bilateral neural foraminal stenosis.  

The Veteran presented in May 2009 for clinic evaluation for neck and low back pain.  The Veteran's neck was marked by abnormal flexion, extension, lateral rotation left and right with pain and muscle spasms.  The Veteran's lumbar spine noted painful range of motion and positive for muscle spasms.  The Veteran was diagnosed with cervical spine degenerative disc disease with intermittent radiculopathy, lumbar spine degenerative disc disease with intermittent radiculopathy, and muscle spasms.  

June 2009 treatment records note neck and back pain that has progressively gotten worse.  September 2009 treatment records note the Veteran's complaints of chronic lower back pain, chronic pain, and headaches.  At this time, the assessment was degenerative disc disease of the neck with radiculopathy and chronic LBP.  The MRI was reviewed and the Veteran was not interested in ESI.  A cervical collar was ordered with the plan to follow up in six months.  Records indicate stiffness in his neck and midline pain assessed as an extension of his low back pain.  Veteran reported stiffness in the morning in his neck as well.  

In February 2010 treatment notes, the Veteran reported chronic pain primarily in his neck described as aching, dull and sore.  The Veteran stated that he has had the pain since the early 1980s. 

An April 2010 VA examination report reflects that the Veteran was in a motor vehicle accident in 1980 which left him hospitalized for a day and was treated for neck and left shoulder injuries.  The Veteran reported his left shoulder began feeling tight afterwards and was treated with OTC medicines but his pain has increased over time.  Additionally, the Veteran reported C-spine and L-spine pain as a result of the accident.  It was noted that the pain improved but returned over the years.  
The examiner noted that an April 2009 MRI revealed C-spine vertebral narrowing and L-spine degenerative disc disease.  The VA examiner concluded that the cervical and lumbar spine conditions were less likely than not related to an accident sustained in the service based upon the physical examination and chart review. 

In a December 2010 statement, the Veteran asserted that while he was on active duty in Jacksonville, Florida in November 1979 he was involved in a motorcycle accident and treated for multiple traumas.  He was admitted on November 29th and discharged December 5th.  The Veteran stated that he injured his shoulder and back during the motorcycle accident.  Additionally, the Veteran stated that he had continuous pain from the accident that has gotten worse over the years.  The Veterans reports that he is in constant pain in his back. 

In August 2014, the Veteran submitted multiple buddy statements detailing a relationship with the Veteran and the Veteran's history of back pain.  DLH stated that she knew the Veteran for eight years and that he has been in constant pain from his injury in-service.  VLA stated that she has known the Veteran for over thirty years and the Veteran has been in constant pain from his back injury that occurred while he was in-service.  HL stated that she has known the Veteran for over forty years and after he "had completed his military service for his country, he started having problems with his shoulder and back." 

A June 2015 VA medical opinion report reflects that the VA examiner performed an extensive review of the Veteran's entire claims file, including lay and medical evidence. The examiner considered evidence pertinent to the Veteran's motorcycle crash in November 1979, reiterating evidence from the service treatment records as noted above.  He noted that the microscopic hematuria was monitored during admission and resolved without residual, as evidenced by silence of the remainder of the STRs for continued or chronic treatment of that injury.  The examiner further noted that the Veteran's STRs, including the Veteran's separation examination, are silent for complaints of, diagnosis with regard to, or treatment for a neck or cervical spinal injury.  Additionally, the VA examiner notes that the Veteran was seen at Orlando VA Medical Center for routine and acute medical care multiple times between December 9, 2003 and March 25, 2009 with no complaints of, diagnosis with regard to, or treatment for any chronic cervical spine disability.  The first notation of chronic cervical spine disability is noted on a visit dated March 25, 2009, at which time the orthopedic physician's assistant noted abnormal examination findings with regard to the cervical spine as an incidental finding for an unrelated condition.  

The VA examiner also acknowledged the multiple buddy and lay statement provided since the previous VA examination.  The VA examiner concluded that there is no medical evidence from the time of the claimed precipitating event or between separation from the military and VA medical services in April 2008 to support the Veteran's contention that his current degenerative disease, cervical spine, was incurred in or had its onset during active duty military or is the result of the motorcycle crash noted in the STRs in 1979, or within one year of separation.  The VA examiner noted that a more likely explanation for the Veteran's cervical spine disability exists.  Specifically, that disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40 percent of adults over the age of 35 and in almost all individuals over the age of 50.  Cocchiarella, L., Guides to the Evaluation of Permanent Impairment (2006 5th ed.), at 383.  Finally, the VA examiner opined that the Veteran's cervical degenerative joint disease is a stand-alone entity, neither due to nor aggravated by active duty military service or to the motorcycle accident noted in the Veteran's STRs or active duty military service. 

With regard to the Veteran's low back disability, the June 2015 VA examiner opined that the Veteran low back disability is not caused by or a result of service, to include as a result of the 1979 motorcycle accident.  After review of the STRs, the examiner noted that the November 1979 motorcycle accident resulted in essentially negative physical findings except for a mild abrasion to the forehead.  The VA examiner noted that the Veteran's STRs are silent for complaints of, diagnosis with regard to, or treatment for a back injury or any chronic thoracolumbar spine disability.  The Veteran was seen at the Orlando VA Medical Center for routine and acute medical care multiple times between December 2003 and July 2007 with no complaints of, diagnosis with regard to or treatment for any chronic thoracolumbar spine disability. The VA examiner points out that the first notation of chronic thoracolumbar spine disability is noted on a note in April 2008.  

The VA examiner acknowledged the buddy and lay statements submitted by the Veteran in regards to his chronic back pain.  The VA examiner stated that there is no medical evidence from the time of the claimed precipitating event or between his separation from the military and April 2008 to support the Veteran's contention that his current degenerative lumbar spondylosis was incurred in or had its onset during active duty military service or is the result of the motorcycle accident noted in the STRs in 1979.  The VA examiner noted that a more likely explanation for the Veteran's low back disability exists.  Specifically, disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40 percent of adults over the age of 35 and in almost all individuals over the age of 50.  Cocchiarella, L., Guides to the Evaluation of Permanent Impairment (2006 5th ed.), at 383.  Finally, the VA examiner opined that the Veteran's lumbar spondylosis is a stand-alone entity, neither due to nor aggravated by active duty military service or to the motorcycle accident noted in the Veteran's STR.  Rather, the VA examiner concluded that the Veteran's lumbar spondylosis is the result of normal and expected aging. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in-service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection also may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in-service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases (e.g. arthritis) which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For chronic diseases specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331. 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Cervical Spine (neck) Disability

After review of the lay and medical evidence of record, the Board finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability on a direct or presumptive basis.  

While the Veteran was seen in service in 1979 for injuries sustained in a motorcycle accident, it was not until 2009 that evidence is found of the cervical spine disability, more than 25 years after discharge from service.  Further, while seeking treatment for low back disability and left shoulder disability, the Veteran was diagnosed, by incidental findings, of degenerative disc disease of the cervical spine.  Complaints of chronic neck pain are not noted in treatment records until 2009.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed cervical spine disability and service weighs against the claim.  The June 2015 VA examiner opined that the Veteran's diagnosed cervical spine disability was less likely related to his military service.  This opinion constitutes probative evidence on the medical nexus question - as it was based on review of the Veteran's documented medical history and assertions, and a review of the April 2010 physical examination.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri, 4 Vet. App. at 470-71.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  Significantly, this opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's cervical spine disability and his active duty.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a cervical spine disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Despite the Veteran's statements that he injured his cervical spine in service, his STRs are silent for complaints, treatment, findings, or diagnosis related to a cervical spine disability.  A cervical spine disability was not diagnosed until 2009, more than 25 years following his discharge from service.  As a result, the Board finds that the Veteran is not entitled to service connection for a cervical spine disability on a presumptive basis because his disability initially manifested several years after his separation from service.  Service connection for arthritis will reputably be presumed if it is manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, the Veteran stated in February 2010 that he has had neck pain since the 1980s.  While the Veteran may be competent to describe symptoms such as neck pain, even though such symptoms were not recorded during service, the record does not reflect manifestations during or since service or in the post service interval prior to 2009 sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  Accordingly, the preponderance of the evidence is against the claim of service connection for a cervical spine disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Veteran asserts that his neck pain is related to an in-service accident.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's cervical spine disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, although the Board readily acknowledges that Veteran is competent to report neck pain symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating cervical spine disabilities. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board acknowledges the buddy statements provided on the Veteran's behalf.  The Board finds these statements to be competent to provide accounts of the Veteran's current level of pain.  However, there is no indication in the record that these individuals are competent to etiologically link any such symptoms to his active service.  Jandreau, 492 F.3d 1372.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, as the preponderance of the evidence is against this claim for service connection for a cervical spine disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Low Back Disability

After review of the lay and medical evidence of record, the Board finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a low back disability on a direct or presumptive basis.  

While the Veteran was seen in service in 1979 for injuries he sustained while in a motorcycle accident, it was not until 2008 when the Veteran was first seen with complaints pertaining to his low back post-service, more than 25 years after discharge from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson, 230 F.3d 1330.

Moreover, while seeking treatment for his low back in April and May 2008, the Veteran complained of intermittent pain in his low back for approximately 10 years.  In a subsequent treatment record in 2009, the Veteran stated that his complaints of back pain began after a motorcycle accident in-service and he believed his pain was a result of the motorcycle accident.  In late February 2009, he stated the onset of his low back pain was in the 1980s.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds that these inconsistent statements as to onset of back symptoms by the Veteran do not establish a credible continuity of symptomatology.

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed low back disability and service weights against the claim.  The June 2015 VA medical examiner opined that the Veteran's diagnosed low back disability was less likely related to his military service.  This opinion constitutes probative evidence on the medical nexus question - as it was based on review of the Veteran's documented medical history and assertions, and a review of a April 2010 physical examination.  This opinion provided clear rationales based on an accurate discussion of the evidence of record.  
Prejean, 13 Vet. App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  Significantly, this opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's low back disability and his active duty.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a low back disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin, 1 Vet. App. 171; Willis, 1 Vet. App. 66.

Furthermore, the Board finds that the Veteran is not entitled to service connection for a low back disability on a presumptive basis because his disability initially manifested several years after his separation from service.  Service connection for arthritis will reputably be presumed if it is manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, by the Veteran's own statements, intermittent pain in his low back began approximately 10 years prior to April 2008, or April 1998.  In other words, the earliest manifestation of his low back disability is 16 years after separation from service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's low back disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report low back pain and disability symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating a low back disability. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board acknowledges the buddy statements provided on the Veteran's behalf.  The Board finds these statements to be competent to provide accounts of the Veteran's current pain in his back.  However, there is no indication in the record that these individuals are competent to etiologically link any such symptoms to his active service.  Jandreau, 492 F.3d 1372.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, as the preponderance of the evidence is against this claim for service connection for a low back disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a degenerative joint disease, cervical spine (neck disability), is denied.

Entitlement to service connection for a low back disability is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


